Order entered September 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00201-CV

             RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                              V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                          ORDER
       Before the Court is court reporter Robin N. Washington’s request for extension of time to

file the record.   We GRANT the request and ORDER the record be filed no later than

September 20, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE